In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeals are from (1) a fact-finding order of the Family Court, Queens County (Hunt, J.), dated September 27, 2004, made upon the appellant’s admission, which found that the appellant committed an act which, if committed by an adult, would have constituted the crime of attempted robbery in the second degree, and (2) an order of disposition of the same court dated November 8, 2004, which, upon the fact-finding order, adjudged him to be a juvenile delinquent and placed him on probation for a period of two years.
Ordered that the appeal from the fact-finding order is dismissed, without costs or disbursements, as that order was superseded by the order of disposition; and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant cannot now claim that his right to a speedy fact-finding hearing was violated, as he waived any claim to a violation of Family Court Act § 340.1 when he made his admission of wrongdoing, the validity of which he does not contest (see Matter of Rayvon Tyrell D., 309 AD2d 802 [2003]; Matter of David W., 241 AD2d 388 [1997]; Matter of Melvin A., 216 AD2d *544227 [1995]; Matter of Christopher E, 126 AD2d 975 [1987]). Prudenti, P.J., H. Miller, Mastro and Lunn, JJ., concur.